 In the Matter of CHARLES RUTTENBERG,JOSEPH RUTTENBERG, MAXRUTTENBERG,MEYER RUTTENBERG,AND HARRYRUTTENBERG, PART-NERS, TRADING AND DOING BUSINESS AS AMERICAN TEXTILE COMPANYandCONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-1894.-Decided July 9d1, 19141Jurisdiction:textile products manufacturing industry.Settlement:stipulation providing for compliance with the Act.RemedialOrders: entered on stipulation.Mr. Henry Shore,for the Board.Mr. Reuben Fingold,for the respondents.Mr. Anthony J. Federoff,of Pittsburgh, Pa., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the Congressof Industrial Organizations, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania),issued itscomplaint dated April 29, 1941, against Charles Ruttenberg, JosephRuttenberg, Max Ruttenberg, Meyer Ruttenberg, and Harry Rutten-berg, partners, trading and doing business as American Textile Com-pany, Pittsburgh, Pennsylvania, herein called the respondents, alleg-ing that the respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.Copies of the com-plaint and notices of hearing were duly served upon the respondentsand the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondents committed, authorized, instigated,and acquiesced in (a) statements and conversations tending to dis-courage activities on the part of respondents' employees for the pur-poses of collective bargaining and other mutual aid and protection;(b)making inquiries of individual employees to ascertain their33 N. L. R. B., No. 113.658 CHARLES RtJTTENBERG659affiliations with outside labor organizations in general and with theUnion in particular; (c) suggesting to their employees the forma-tion of a labor organization; (d) attempts to black list certain namedemployees; (e) permitting the circulation during working hours ofpetitions directed against the Union; and (2) that the respondentsdischarged 10 named employees on or about July 8, 1940, and refusedto reinstate them until on or about October 4, 1940, because of theirmembership and activities in the Union; discriminated against 6named employees with regard to their hire and tenure of employment,and laid off another employee because of her membership and ac-tivities in the Union.On May 21, 1941, the respondents filed ananswer denying the commission of the unfair labor practices allegedin the complaint.On May 14, 1941, the respondents, the Union, and counsel for theBoard entered into a Stipulation in settlement of the case.TheStipulation provides as follows :STIPULATIONWHEREAS, it is the mutual desire of Charles Ruttenberg, JosephRuttenberg,Max Ruttenberg, Meyer Ruttenberg, and HarryRuttenberg, partners, trading and doing business as AMERICANTEXTILE COMPANY, and the CONGRESS OF INDUS-TRIAL ORGANIZATIONS to willingly and amicably adjustany differences that have arisen between them, with the sincerebelief that such a settlement will be in the best interests of allparties concerned,IT IS HEREBY STIPULATED AND AGREEDby and among CharlesRuttenberg, Joseph Ruttenberg, Max Ruttenberg, Meyer Rutten-berg, and Harry Ruttenberg, partners, trading and doing busi-ness as AMERICAN TEXTILE COMPANY, hereinafter called"the Respondents," and the CONGRESS OF INDUSTRIALORGANIZATIONS, hereinafter called "the Union," and HenryShore, Attorney for the National Labor Relations Board, asfollows :I.Upon charges and amended charges duly filed by the Union,the National Labor Relations Board, by the Regional Directorfor the Sixth Region, acting pursuant to authority granted inSection 10 (b) of the National Labor Relations Act, Stat. 449, andpursuant to Article IV, Section 1, of the National Labor Rela-tions Board Rules and Regulations, Series 2, 'as amended, dulyissued its Complaint and Notice of Hearing on April 29, 1941,against the Respondents herein.450122-42-vol. 33--43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.This Stipulation, together with the amendedcharges, theNational Labor Relations Board Rules and Regulations,Series 2,as amended, Complaint and NoticeofHearing,Acceptances ofService of the said Complaint and NoticeofHearing, andRespondents' Answer, shall constitute the entire record in thiscase and may be filed with the Chief Trial Examiner of theNational Labor Relations Board, Washington, D. C.Without admitting that the unfair labor practicesalleged inthe Complaint have been committed, the Respondentsnow joinin this Stipulation to the end that this matter may be amicablysettled.IV.All the parties hereto waive their right to a hearing and tothe making of Findings of Fact and Conclusions of Law by theNational Labor Relations Board herein, and to any other orfurther procedure before said Board.V.Respondents are now and have been at all times since 1936co-partners, trading and doing business as the American Tex-tile Company, having their principal office and place of businessin the City of Pittsburgh, County of Allegheny, Commonwealthof Pennsylvania.The Respondents are engaged in the pro-duction, manufacture, sale, and distribution of mattress covers,comfort covers, automobile seat covers, ironing board covers,oil silk bowl covers, machine covers, and miscellaneous textileproducts.The principal raw materials used by the Respondentsin the manufacture of their products consist of cotton cloth,cotton thread, oil silk material, and other fabrics.For theyear 1940, the value of the raw materials purchased by theRespondentswas approximately Eight Hundred ThousandDollars ($800,000), more than ninety per cent (90%) of which,in dollar volume, was purchased from a number of states ofThe United States other than the Commonwealth of Pennsyl-vania, and shipped by rail and truck to the Respondents' plantin the Commonwealth of Pennsylvania. For the year 1940, -the total sales of the Respondents were approximately One Mil-lionDollars ($1,000,000).Of this amount, approximatelyninety per cent (90%) represented sales of products which were CHARLES RU=NBERG661sold and shipped to states of The United States other thanthe Commonwealth of Pennsylvania, said shipments being byrail and truck.The Respondents employ approximately onehundred eighty (180) people.Respondents are engaged ininterstate commerce within the meaning of Section 2, Subdi-visions (6) and (7) of the National Labor Relations Act.VI.The Union is a labor organization within the meaning ofSection 2, Subdivision (5) of the National Labor Relations Act.VII.Upon this Stipulation, and upon the record herein, an Ordermay forthwith be entered by the National Labor RelationsBoard as follows :1.Respondents, 'Charles Ruttenberg, Joseph Ruttenberg, MaxRuttenberg, Meyer Ruttenberg, and Harry Ruttenberg, partners,trading and doing business as American Textile Company, in-dividually and collectively, and their agents, successors, andassigns, shall cease and desist from :(a)Discouraging membership in the Congress of IndustrialOrganizations, or any other labor organization of theiremployees, by discharging any of their employees, or inany other manner discriminating in regard to their hireor tenure of employment or term or condition ofemployment.(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rightto form, join, or assist labor organizations, to bargaincollectively through representatives of their own choos-ing, and to engage in concerted activities for the purposeofcollectivebargaining or other mutual aid orprotection.2.Respondents, Charles Ruttenberg, Joseph Ruttenberg, MaxRuttenberg, Meyer Ruttenberg, and Harry Ruttenberg, partners,trading and doing business as American Textile Company, in-dividually and collectively, and their agents, successors, andassigns, shall take the following affirmative action to effectuatethe purposes and policy of the National Labor Relations Act :(a)Reinstate Dorothy Olup to the position of employmentheld by her prior to October 24,,1940, as such employmentbecomes available and before other persons are hired forsuchwork; said reinstatement, when made, shall be 662DECISIONS OF,NATIONAL LABOR' RELATIONS BOARDwithout prejudice to any of her rights and privilegespreviously enjoyed.(b)Make whole the hereinafter-named individuals for anyloss of pay they may have suffered by paying over tothe Regional Director of the National Labor RelationsBoard for the Sixth Region, the sum of Eleven HundredDollars ($1,100.00), to be distributed by him pro rataamong the said named individuals; the decision of thesaidRegional Director in all matters relating to thedistribution of the said sum shall be final: Ann Ecoff,Angelina- Lapia, Nina Soldano, Esther Shade, NellieViney,Helen Fries,HildaO'Connor,Rose Dewar,Regina Rolewicz, Betty Shubert, Dorothy Olup, Ste-phanie Kolos, Emma Long, and Grace Pigoni.(c)Post immediately in conspicuous places at their plant andmaintain for a period of at least sixty (60) consecutivedays from date of posting, Notices to their employeesstating :(1)That the Respondents will not engage in the conduct fromwhich they are ordered to cease and desist in paragraphs1 (a) and (b) of this Order.(2)That the Respondents will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order.(3)That the Respondents' employees are free to become orremain members of the Congress of Industrial Organi-zations and the Respondents will' not discriminateagainst any employee because of his or her membershipor activity in this organization.(d)Filewith the Regional Director of the Sixth Region,within ten days from the date of the entry of this Order,a report in writing setting forth in detail the mannerand form in which they have complied with the fore-going requirements.VIII.Respondents hereby consent to the entry by the United StatesCircuit Court of Appeals for the appropriate circuit, upon appli-cation of the National Labor Relations Board, of a consent de-cree enforcing the Order of the National Labor Relations Boardsubstantially in the form set forth in Paragraph VII above, andhereby waive further notice of the application for such decree.IN.It is understood and agreed that this Stipulation embodies theentire agreement among the parties, and there is no verbal agree-ment of any kind which varies, alters, or adds to this Stipulation. CHARLE'S RUTTEtN'BERGX.663It is further understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately upon receipt of noticegranting such approval.On June 6, 1941, the Board issued its Order approving the Stipu-lation, -making it a part of the record in the, case and transferring theproceeding to the Board for the purpose of entry of a Decision andOrder by the Board pursuant to the provisions of the Stipulation.'Upon the above Stipulation and the entire record in the case, theBoard makes the following :'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents are co-partners having their principal office andplace of business at Pittsburgh, Pennsylvania.They are engagedin the production, manufacture, sale, and distribution of mattresscovers, comfort covers, automobile-seat covers, ironing-board covers,oil-silk bowl covers, machine covers, and miscellaneous textile prod-ucts.The principal raw materials used in the manufacture of theseproducts are cotton cloth, cotton thread, oil-silk material, and otherfabrics.During the year 1940, the respondents purchased approxi-mately $800,000 worth of raw materials, more than 90 per cent ofwhich, in dollar volume, was shipped to the respondents' plant fromStates other than the Commonwealth of Pennsylvania.During thesame period the total sales of the respondents were approximately$1,000,000.Of this amount, approximately 90 per cent representedsales of products which were shipped to States other than theCommonwealth of Pennsylvania.The respondents admit that they are engaged in interstatecommerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, Stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Charles Ruttenberg, Joseph Ruttenberg, Max Rut-tenberg, Meyer Ruttenberg, and Harry Ruttenberg, partners, trading 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDand doing business as American Textile Company, Pittsburgh,Pennsylvania, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the Congress of Industrial Or-ganizations or any other labor organization of their employees bydischarging any of their employees or in any other manner discrim-inating in regard to their hire or tenure of employment or term orcondition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.2.Take the-following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reinstate Dorothy Olup to the position of employment held,by her prior to October 24, 1940, as such employment becomes availableand before other persons are hired for such work; said reinstatement,when made, shall be without prejudice to any of her rights orprivileges previously enjoyed;(b)Make whole the hereinafter-named individuals for any loss ofpay they may have suffered by paying over to the Regional Directorof the National Labor Relations Board for the Sixth Region the sumof Eleven Hundred Dollars ($1,100.00), to be distributed by himprorataamong the said named individuals; the decision of the RegionalDirector in all matters relating to the distribution of this sum shall befinal : Ann Ecoff, Angelina Lapia, Nina Soldano, Esther Shade, NellieViney, Helen Fries, Hilda O'Connor, Rose Dewar, Regina Rolewicz,Betty Shubert, Dorothy Olup, Stephanie Kolos, Emma Long, andGrace Pigoni;(c)Post immediately in conspicuous places at their plant andmaintain for a period of at least sixty (60) days from the date ofposting, notices to their employees stating : (1) that the respondentswill not engage in the conduct from which they are ordered to ceaseand desist in paragraphs 1 (a) and (b) of this Order; (2) that therespondents will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order; and (3) that the respondents' employeesare free to become or remain members of the Congress of IndustrialOrganizations and the respondents will not discriminate against anyemployee because of his or her membership or activity in thisorganization ;(d)File with the Regional Director for the Sixth Region withinton (10) days from the date of this Order a report in writing settingforth in detail the manner and form in which they have compliedwith the foregoing requirements.